Citation Nr: 1735457	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-38 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to environmental hazards.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to June 1975.  He also served as a member of the Air National Guard, with periods of Federal active duty service from February 1991 to September 1991, February 2003 to April 2004, and October 2004 to May 2005, as well as a number of periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008, October 2011, and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Board remanded the case for additional development.  In an October 2014 decision, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In addition, the Board remanded the remaining issues (entitlement to service connection for right ear hearing loss and sleep apnea) for additional development.  In an October 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated that portion of the Board's October 2014 decision and remanded the case to the Board for readjudication.  In June 2016, the Board granted service-connection for right ear hearing loss and remanded the remaining issues (entitlement to a higher rating for PTSD, entitlement to service connection for obstructive sleep apnea, and entitlement to a TDIU) for additional development.  In September 2016, the Veteran appealed the rating assigned for the Veteran's hearing loss; he perfected his appeal in May 2017.    

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to service connection for obstructive sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral hearing loss has been manifested by no higher than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for right ear hearing loss.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86. 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids. Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Pure Tone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86 (a) (2016).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86 (b) (2016).

The Veteran underwent VA examination in July 2008 at which time he reported moderate decreased ability to hear or understand.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
50
LEFT
10
10
30
65
60

The average pure tone threshold for the right ear was 35 decibels, and speech recognition in the right ear was 98 percent.  The average pure tone threshold for the left ear was 41 decibels, and speech recognition in the left ear was 96 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear which equates to a zero percent evaluation. 38 C.F.R. § 4.86, Table VII. 

Later that same day, the Veteran was seen for an audiogram consultation.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
60
LEFT
10
10
30
55
60

The average pure tone threshold for the right ear was 40 decibels, and speech recognition in the right ear was 92 percent.  The average pure tone threshold for the left ear was 39 decibels, and speech recognition in the left ear was 96 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear which equates to a zero percent evaluation. 38 C.F.R. § 4.86, Table VII. 

The Veteran underwent VA examination in March 2010 at which time he reported difficulty hearing over the telephone, TV, and normal conversations.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
60
LEFT
15
15
20
65
75

The average pure tone threshold for the right ear was 39 decibels, and speech recognition in the right ear was 98 percent.  The average pure tone threshold for the left ear was 44 decibels, and speech recognition in the left ear was 96 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear which equates to a zero percent evaluation. 38 C.F.R. § 4.86, Table VII. 

The Veteran underwent VA examination in October 2013 at which time he reported difficulty hearing over the telephone, TV, and normal conversations.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
70
60
LEFT
15
20
55
65
70

The average pure tone threshold for the right ear was 45 decibels, and speech recognition in the right ear was 96 percent.  The average pure tone threshold for the left ear was 53 decibels, and speech recognition in the left ear was 84 percent. 

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and II for the left ear which equates to a zero percent evaluation. 38 C.F.R. § 4.86, Table VII. 

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.

In this case, the evidence does not support a compensable disability evaluation for bilateral hearing loss at any time during the appeal period.  In addition, the Veteran has not identified or submitted any evidence that indicates that the Veteran's bilateral hearing loss has worsened in severity since his last VA examination in October 2013.

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss are contemplated by the applicable rating criteria.  The effects of his hearing disability, including difficulty hearing over the telephone, TV, and normal conversations have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.




REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, the Board notes that the last VA examination was conducted in October 2013.  In January 2016, the Veteran filed his application for increased compensation based on unemployability and that he last employed full time in March 2013.  The Veteran was also interviewed by telephone by Dr. Mangold in January 2016 who, after a review of the claims file, found the Veteran's PTSD to have imposed severe limitations of social and occupational functioning since 2008 and has resulted in his being unable to secure and follow substantially gainful employment since he last worked full time in 2013.  

There is a difference of opinion among the medical professionals as to the severity of the Veteran's PTSD.  In addition, it appears from Dr. Mangold's evaluation that the Veteran's PTSD symptoms have worsened.  As such, it is the Board's opinion that an additional VA examination be conducted and an additional opinion be obtained to determine the severity of the Veteran's PTSD.  

With respect to the issue of entitlement to service connection for obstructive sleep apnea, the Veteran contends that it is the result of his service at Balad Air Base in Iraq.  On his Post-Deployment Health Assessment dated February 29, 2004, the Veteran noted exposure to smoke from burning trash or feces and sand/dust.  

In a September 2011 statement, the Veteran noted that from October 2003 to March 2004, he was on orders to Balad Airbase, Iraq; that he worked in Vehicle Operations as Chief Dispatcher located in a double Hardened Aircraft Structure (H.A.S) which was one-quarter mile to one-half mile from the burning pits; and that he slept in tent city which was one-quarter mile from the H.A.S.  The Veteran stated that the wind would carry the smoke from the burning pit into the H.A.S. and across tent city.  The Veteran stated that on many occasions, he would drive on the road at night next to the pits breathing in the smoke.  The Veteran stated that after returning home, his wife would tell him of his troubled and heaving breathing; he went to see his personal doctor who ordered a sleep study; and he was diagnosed as having sleep apnea.
An Environment/Occupational Health Workplace Exposure Data record for Balad Airbase in Iraq noted that the level of airborne particulate matter was high throughout the Middle East due to wind-blown dust and sand.  In addition, trash burning was noted to be a common and prevalent practice on Balad Air Base and that smoke from these burning operations may temporarily irritate the eyes and breathing passages.  Personnel conducting the burning operations were noted to have the greatest exposure and highest chance of experiencing these effects. Many pollutant chemicals are produced during burning processes including pollutants commonly called dioxins, which are produced in almost all burning processes--even in the household burning of leaves or paper.  Although this is a very toxic group of chemicals, they are produced in extremely small amounts in fires.  Personnel directly involved in, or located very close to (within 30 meters) the burning operation, had a much greater potential to be exposed to significant amounts of hazardous air pollutants. Statistically significant increased cases of respiratory problems had not been noted at that time, and it was noted that there was only minimal long-term health risk from these intermittent exposures.

The Veteran has submitted medical articles regarding obstructive sleep apnea in support of his claim.  

A VA article, Sleep Disorders:  Another Deadly Threat to Returning Veterans, includes a quote from Dr. Al-Ajam, a sleep specialist at the Brooklyn VA.  Dr. Al-Ajam stated that part of what these veterans experience in war, such as "sleep deprivation" and "exposure to chemical and to the dust" could be factors, but he added, "We don't have a cause and effect linkage yet."  

An October 2008 ArmyTimes article, Burn pit at Balad raises health concerns, states that an open-air "burn pit" at the largest U.S. base in Iraq may have exposed tens of thousands of troops, contractors and Iraqis to cancer-causing dioxins, poisons such as arsenic and carbon monoxide, and hazardous medical waste, documentation gathered by Military Times shows.  The billowing black plume from the burn pit at 15-square-mile Joint Base Balad, the central logistics hub for U.S. forces in Iraq, wafts continually over living quarters and the base combat support hospital.  Ultrafine particulates are tiny bits of easily inhaled matter that can be made up of toxic heavy metals and carcinogens.  "When-breathed in, these particles can reach deep into the-lungs and cause various health effects," a Center for Health Promotion and Preventive Medicine (US Army) information paper states.

A June 2010 ArmyTimes article, Report links pollution, sleep disorder, states that researchers have determined that people in areas with high pollution are more likely to have sleep disorders, such as sleep apnea, according to the American Journal of Respiratory and Critical Care Medicine.  Antonella Zanobetti, the lead researcher stated, "To our knowledge, this is the first study to demonstrate a link between air pollution exposure and [sleep-disordered breathing]."  The study came as the military reported skyrocketing rates of sleep apnea and as veterans groups saw a connection between troops who had developed respiratory problems and sleep apnea and exposure to open-air burn pits in Iraq and Afghanistan.  Dr. Zanobetti stated, "Pollution may increase [sleep-disordered breathing] through influencing central ventilator control centers.  Pollutants may directly contribute to nasal or pharyngeal inflammatory responses that increase upper airway resistance and reduce airway openness].

In a June 2010 USA Today article, although the consensus for etiology appear to be obesity, Max Hirshkowitz, director of the Sleep Disorder Center at the Houston VA Medical Center and Daniel Chapman, a psychiatric epidemiologist at the Centers for Disease Control and Prevention, agreed that some sleep apnea cases may be caused by exposure to toxins from smoke or fires.  

In its June 2016 decision, the Board directed that in providing an opinion as to the etiology of the Veteran's obstructive sleep apnea, the examiner must specifically consider whether it was related to exposure to environmental hazards, to include burn pits and that in doing so must review and comment on the articles submitted by the Veteran discussing the relationship between environmental hazards and sleep apnea received in September 2011 and the VA Fact Sheets from the VA Adjudication Manual discussing burn pits and particulate matter.  The Board directed that the examiner must provide a complete rationale for any opinions expressed.  

The October 2016 VA examiner noted that medical records did not indicate that the Veteran developed sleep apnea or had any symptoms suggestive of sleep apnea during periods of active duty service or during periods of ACDUTRA service and that it was her opinion that it was less likely than not that currently diagnosed obstructive sleep apnea began in or was otherwise etiologically related to his active duty service or period of verified ACDUTRA service.  The examiner also noted that the articles submitted by the Veteran discussing the relationship between environmental hazards and sleep apnea received in September 2011 as well as the VA Fact Sheets from the VA Adjudication Manual discussing burn pits and particulate matter were reviewed and did not indicate that exposure to environmental hazards or burn pits exposure was a definitive etiological agent that had been identified as a cause of sleep apnea.  The examiner noted that it was a common medical knowledge that, in general, the muscle tone of the body ordinarily relaxes during sleep and at the level of the throat the human airway is composed of collapsible walls of soft tissue which could obstruct breathing during sleep resulting in the disorder sleep apnea.  Definite risk factors for obstructive sleep apnea include obesity and craniofacial or upper airway soft tissue abnormalities.  Potential risk factors include loud snoring, heredity, smoking and nasal congestion.  The examiner noted that there was no evidence in review of the currently available literature that indicates environmental hazards or burn pits exposure clause sleep apnea and that the literature is clear that upper airway obstruction causes sleep apnea.  

The Veteran's attorney argues that the examination is inadequate for rating purposes.  The Board agrees.  Although the examiner noted that there was no evidence in review of the currently available literature that indicates environmental hazards or burn pits exposure clause sleep apnea and that the literature was clear that upper airway obstruction causes sleep apnea, she did not identify the literature upon which she relied.  In addition, although the noted the potential risk factors for obstructive sleep apnea, she did not identify those risk factors of obstructive sleep apnea which are specifically attributable to the Veteran.    

As such, it is the Board's opinion that an addendum opinion be obtained to more clearly determine the nature and etiology of the Veteran's obstructive sleep apnea.

The issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded.  Thus, consideration of that claim must be also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD and obstructive sleep apnea that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA mental disorders examination, preferably by a psychiatrist or a psychologist, to determine the nature and severity of his PTSD.  The examiner is to be provided access to the claims file in conjunction with the examination.   In accordance with the latest worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.   All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should summarize the pertinent evidence of record and reconcile his or her findings with the other medical findings of record, and in particular, with Dr. Mangold's January 2016 opinion.

The examiner is also asked to address the functional effects that the Veteran's service-connected disability, including his PTSD, have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

3.  The physician who completed the October 2016 Disability Benefits Questionnaire should be provided access to the claims file for an addendum to the October 2016 opinion.  Specifically, the physician should identify the risk factors associated with obstructive sleep apnea which are attributable to the Veteran and identify the "currently available literature" noted in the October 2016 opinion as well how it relates to the Veteran's contentions. 

4.  The case, including the issue of entitlement to a TDIU, should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


